GATES, J.
The Sioux Falls Daily Press- of August 2, 1914, printed the following article:
“Tripp Holds Against Kickland Contention.
“Discards Jury Finding Against Lawyer, and- Declares Deal O. K.
“That G. -W. Egan did not conceal information from his former client, Theodore Kickland, aged farmer, in settling up an estate to which Kickland fell heir, and in himself acquiring possession -of the property, and that fraud was not used by Egan in the transaction, was the finding Judge Tripp returned yesterday.
“The case involved Ohio land inherited by Theodore Kick-land, of which Egan acquired possession on the payment of a. sum which was about one-third its value.
“Kickland claimed that Egan concealed material information as to the true value of the property when h-e made the deal while-acting as Kickland’s attorney.
*599“Judge J. W. Jones refused to hear the case, and called Judge Tripp.
“Judge Tripp called for a jury to pass upon the facts. The jury’s verdict found in part against Egan and in part for him.
“Judge Tripp sustained the jury in its findings for Egan, and discarded the findings against him, giving him a clean bill of health.”
The plaintiff, considering himself libeled thereby, brought suit against defendants as publishers and editors of said newspaper. The defendants interposed a general demurrer to the complaint. The demurrer was sustained, and judgment entered dismissing the action upon its merits.
We do not entertain the idea that there is a necessity for the citation of authority in support of the decision of the learned trial court. A simple perusal of the published article, supplemented by the facts urged in the complaint, discloses that it is a fair and legitimate newspaper account of a judicial proceeding, and is not libelous per se, and that there is no occasion for the office of innuendo, inducement, or colloquium in the complaint. The only part of the article which we think merits any attention ■is this:
“The case involved Ohio land inherited by Theodore Kick-land, of which Egan acquired possession on the payment of a sum which was about one-third its value.”
This did not assert that Egan knew lie was getting the land for one-third of its value, or that he otherwise acted' wrongfully towards his client. Of course, a newspaper charge that an attorney had knowingly obtained land from a client at one-third its value, and that the client was ignorant of the value, would, if untrue, be libelous. But by no possible interpretation of language can the above-recited excerpt be given that meaning.
The judgment appealed from is affirmed.